 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile: 510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   GERARDO HERNANDEZ
 7   LEWIS BRISBOIS BISGAARD & SMITH LLP
     SHANE SINGH, SB# 202733
 8     E-Mail: Shane.Singh@lewisbrisbois.com
     2020 West El Camino Avenue, Suite 700
 9   Sacramento, California 95833
     Telephone: 916.564.5400
10   Facsimile: 916.564.5444
11   Attorneys for Defendants,
     INK ONE, LLC, dba INK EATS & DRINKS;
12   SCOTT McKINSTRY and RANDY PARAGARY
13

14                             UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
15

16   GERARDO HERNANDEZ,                            Case No. 2:18-cv-02155-JAM-AC
                                                   Civil Rights
17            Plaintiff,
                                                   CONSENT DECREE AND
18            v.                                   ORDER FOR INJUNCTIVE RELIEF
                                                   ONLY
19   INK ONE, LLC, dba INK EATS &
     DRINKS; SCOTT McKINSTRY;                     Action Filed: August 8, 2018
20   RANDY PARAGARY; AND DOES 1-
     20, INCLUSIVE,
21
              Defendants.
22

23

24            1.        Plaintiff GERARDO HERNANDEZ filed a Complaint in this action on
25   August 8, 2018, to enforce provisions of the Americans with Disabilities Act of 1990
26   ("ADA"), 42 U.S.C. §§ 12101 et seq., and California civil rights laws and to obtain recovery
27   of damages for discriminatory experiences, denial of access, and denial of civil rights against
28   Defendants INK ONE, LLC, dba INK EATS & DRINKS; SCOTT McKINSTRY; and

     4816-1573-6718.1
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
 1   RANDY PARAGARY (“Defendants”). Plaintiff has alleged that Defendants violated Title
 2   III of the ADA; Sections 51, 52, 54, 54.1, 54.3 and 55, of the California Civil Code, and
 3   Health and Safety Code §§ 19953 et. seq. by failing to provide full and equal access to users
 4   of the facilities located at 2730 N Street, Sacramento, California.
 5            2.        In order to avoid the costs, expense, and uncertainty of protracted litigation,
 6   Plaintiff and Defendants (together sometimes the “Parties”) agree to entry of this Consent
 7   Decree and Order to resolve all claims regarding injunctive relief raised in the Complaint
 8   without the need for protracted litigation. Accordingly, the Parties agree to the entry of this
 9   Order without trial or further adjudication of any issues of fact or law concerning Plaintiff’s
10   claims for injunctive relief.
11

12   JURISDICTION:
13            3.        The Parties to this Consent Decree and Order agree that the Court has
14   jurisdiction of this matter pursuant to 28 U.S.C. section 1331 for alleged violations of the
15   Americans with Disabilities Act of 1990, 42 U.S.C. sections 12101 et seq. and pursuant to
16   supplemental jurisdiction for alleged violations of California Civil Code sections 51, 54, and
17   54.1.
18            WHEREFORE, the Parties to this Consent Decree hereby agree and stipulate to the
19   Court's entry of this Consent Decree and Order, which provide as follows:
20

21   SETTLEMENT OF INJUNCTIVE RELIEF:
22            4.        This Order shall be a full, complete, and final disposition and settlement of
23   Plaintiff’s claims against Defendants for injunctive relief that have arisen out of the subject
24   Complaint.
25            5.        The Parties agree and stipulate that the corrective work will be performed in
26   compliance with the standards and specifications for disabled access as set forth in the
27   California Code of Regulations, Title 24-2, and Americans with Disabilities Act Standards
28   ///

     4816-1573-6718.1                                    -2-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
 1   for Accessible Design, unless other standards are specifically agreed to in this Consent
 2   Decree and Order.
 3                      a.        Physical Remedial Measures: Defendants shall perform the remedial
 4                                work set forth below:
 5                            i. Adjust weight of entry door opening pressure to not greater than 5 lbs.
 6                                of force.
 7                            ii. Create operable door buzzer for those needing assistance entering
 8                                restaurant or remove it.
 9                           iii. Provide 5% accessible seating inside the restaurant.
10                           iv. Provide 5% accessible seating on the patio.
11                            v. Create accessible route to patio, including widening entrance to patio
12                                as necessary.
13                           vi. Provide lowered, accessible section of bar.
14                           vii. Provide at least one fully accessible unisex public restroom which
15                                shall be certified by a CASp.
16                      b.        Timing: Defendants will apply for the necessary permits to complete
17                                each item on the schedule within 120 days of the date of the Order on
18                                this Consent Decree. Defendants will complete each item on the
19                                schedule stated in this Consent Decree within one year of receipt of
20                                approval on those necessary permits. In the event that unforeseen
21                                difficulties prevent Defendants from completing any of the agreed-
22                                upon injunctive relief, Defendants or its counsel will notify Plaintiff’s
23                                counsel in writing within seven (7) days of discovering the delay.
24                                Plaintiff will have thirty (30) days to investigate and meet and confer
25                                with Defendants, and to approve the delay by stipulation or otherwise
26                                respond to Defendants’ notice. If the Parties cannot reach agreement
27                                regarding the delay within that time period, Plaintiff may seek
28                                enforcement by the Court.

     4816-1573-6718.1                                        -3-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
 1                      c.     Defendants or defense counsel will notify Plaintiff’s counsel when the
 2                             corrective work is completed, and, whether completed or not, will
 3                             provide a status report to Plaintiff’s counsel no later than 16 months
 4                             from the date of the Order on this Consent Decree.
 5                      d.     If Defendants fail to provide injunctive relief on the agreed upon
 6                             timetable and/or fail to provide timely written status notification, and
 7                             Plaintiff files a motion with the Court to obtain compliance with these
 8                             terms, Plaintiff reserves the right to seek additional attorney’s fees for
 9                             any compliance work necessitated by Defendants’ failure to keep this
10                             agreement. If the Parties disagree, the parties agree to participate in a
11                             Magistrate Judge-conducted Settlement Conference for the purposes of
12                             resolving the disputed fees. If the Settlement Conference fails to
13                             resolve the fee dispute, Plaintiff may seek relief via motion for an
14                             order directing the Defendants to pay Plaintiff’s counsel reasonably
15                             incurred fees.
16

17   DAMAGES, ATTORNEYS’ FEES, LITIGATION EXPENSES, AND COSTS:
18            6.        The Parties have settled Plaintiff’s claims of damages, attorneys’ fees,
19   litigation expenses, and costs by separate agreement which shall not be filed with the Court
20   but which fully and finally resolves Plaintiff’s claims for damages, including attorneys’ fees
21   and litigation costs and expenses against Defendants. The Parties request that the Court
22   retain jurisdiction to resolve any disputes arising out of this Consent Decree and the separate
23   settlement agreement as to the monetary terms.
24

25   ENTIRE CONSENT DECREE AND ORDER:
26            7.        This Consent Decree and Order constitute the entire agreement between the
27   Parties on the matters of injunctive relief and no other statement, promise, or agreement,
28   either written or oral, made by any of the Parties or agents of any of the Parties that is not

     4816-1573-6718.1                                   -4-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
 1   contained in this written Consent Decree and Order, shall be enforceable regarding the
 2   matters of injunctive relief described herein.
 3   CONSENT DECREE AND ORDER BINDING ON PARTIES AND SUCCESSORS IN
     INTEREST:
 4

 5            8.        This Consent Decree and Order shall be binding on Plaintiff, Defendants, and
 6   any successors-in-interest. Defendants have a duty to so notify all such successors-in-interest
 7   of the existence and terms of this Consent Decree and Order during the period of the Court's
 8   jurisdiction of this Consent Decree and Order. Except for all obligations required in this
 9   Consent Decree and Order each of the Parties to this Consent Decree and Order, on behalf of
10   each of their respective agents, representatives, predecessors, successors, heirs, partners, and
11   assigns, releases and forever discharges each other Party and all officers, directors,
12   shareholders, subsidiaries, joint venturers, stockholders, partners, parent companies,
13   employees, agents, attorneys, insurance carriers, heirs, predecessors, and representatives of
14   each other Party, from all claims, demands, actions, and causes of action of whatever kind or
15   nature, presently known or unknown, arising out of or in any way connected with the lawsuit.
16

17   MUTUAL RELEASE AND WAIVER OF CIVIL CODE SECTION 1542:
18            9.        Each of the Parties to this Consent Decree and Order understands and agrees
19   that there is a risk and possibility that, subsequent to the execution of this Consent Decree
20   and Order, any or all of them will incur, suffer, or experience some further loss or damage
21   with respect to the lawsuit that is unknown or unanticipated at the time this Consent Decree
22   and Order is signed. Except for all obligations required in this Consent Decree and Order, the
23   Parties intend that this Consent Decree and Order apply to all such further loss with respect
24   to the lawsuit, except those caused by the Parties subsequent to the execution of this Consent
25   Decree and Order. Therefore, except for all obligations required in this Consent Decree and
26   Order, this Consent Decree and Order shall apply to and cover any and all claims, demands,
27   actions, and causes of action by the Parties to this Consent Decree with respect to the lawsuit,
28   whether the same are known, unknown, or hereafter discovered or ascertained, and the

     4816-1573-6718.1                                 -5-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
 1   provisions of Section 1542 of the California Civil Code are hereby expressly waived. Section
 2   1542 provides as follows:
 3            A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
              THAT THE CREDITOR OR RELEASING PARTY DOES NOT
 4            KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
              THE TIME OF EXECUTING THE RELEASE, THAT IF
 5            KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
              AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
 6            OR RELEASING PARTY.
 7
              10.       Except for all obligations required in this Consent Decree and Order each of
 8
     the Parties to this Consent Decree and Order, on behalf of each, their respective agents,
 9
     representatives, predecessors, successors, heirs, partners, and assigns, releases and forever
10
     discharges each other Party and all officers, directors, shareholders, subsidiaries, joint
11
     venturers, stockholders, partners, parent companies, employees, agents, attorneys, insurance
12
     carriers, heirs, predecessors, and representatives of each other Party, from all claims,
13
     demands, actions, and causes of action of whatever kind or nature, presently known or
14
     unknown, arising out of or in any way connected with the lawsuit.
15

16
     TERM OF THE CONSENT DECREE AND ORDER:
17
              11.       This Consent Decree and Order shall be in full force and effect for a period of
18
     eighteen (18) months after the date of entry of this Consent Decree and Order by the Court.
19

20
     SEVERABILITY:
21
              12.       If any term of this Consent Decree and Order is determined by any court to be
22
     unenforceable, the other terms of this Consent Decree and Order shall nonetheless remain in
23
     full force and effect.
24

25
     SIGNATORIES BIND PARTIES:
26
              13.       Signatories on the behalf of the Parties represent that they are authorized to
27
     bind the Parties to this Consent Decree and Order. This Consent Decree and Order may be
28

     4816-1573-6718.1                                   -6-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
 1   signed in counterparts and a facsimile signature shall have the same force and effect as an
 2   original signature.
 3

 4
                               END OF PAGE.
 5     SIGNATURES CONTINUE ON THE NEXT PAGE AND ORDER IS AT THE END
                            OF THE DOCUMENT.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4816-1573-6718.1                               -7-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
 1   Dated: 4/9/2019                           PLAINTIFF GERARDO HERNANDEZ
 2

 3                                             _/s/___________________________________
                                               GERARDO HERNANDEZ
 4

 5   Dated: 4/15/2019                          DEFENDANT INK ONE, LLC

 6
                                               By: /s/_______________________________
 7
                                               Print name:____________________________
 8                                             Title: _________________________________

 9

10   Dated: 4/21/2019                      DEFENDANT SCOTT McKINSTRY

11
                                               /s/____________________________________
12
                                               SCOTT McKINSTRY
13

14   Dated: 4/15/2019                          DEFENDANT RANDY PARAGARY

15
                                               /s/_________________________________
16                                             RANDY PARAGARY
17

18   Approved as to form:
19   Dated: 4/10/2019                          REIN & CLEFTON
20

21                                             /s/    _________________________
                                               By: AARON M. CLEFTON, ESQ.
22                                             Attorneys for Plaintiff
                                               GERARDO HERNANDEZ
23

24   Dated: 4/16/2019                          LEWIS BRISBOIS BISGAARD & SMITH LLP
25

26                                             /s/_____________________________
                                               By: SHANE SINGH, Esq.
27                                             Attorneys for Defendants
                                               INK ONE, LLC, dba INK EATS & DRINKS;
28                                             SCOTT McKINSTRY and RANDY PARAGARY

     4816-1573-6718.1                           -8-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
 1                                              ORDER
 2            Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.
 3

 4
     Dated: April 30, 2019                       /s/ John A. Mendez_________
 5
                                                 Honorable John A. Mendez
 6                                               U.S. District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4816-1573-6718.1                             -9-
     CONSENT DECREE AND [PROPOSED] ORDER
     Case No. 2:18-cv-02155-JAM-AC
